Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
20-FEB-2020
08:01 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

to docket the appeal expired on July 9, 2019, he had not paid the
filing fees or obtained an order allowing him to proceed on
appeal in forma pauperis, the matter would be brought to the
court's attention on September 15, 2019, for action that may
include dismissal of the appeal, and he could seek relief from
default by motion;
             (5) The appellate clerk mailed the September 5, 2019
notice to Mellow at his address on record.       The United States
Postal Service returned the envelope marked, ''Return to Sender,
Refused, Unable to Forward.''     Mellow has not filed a notice of
change of address, consistent with HRAP Rule 25(f), and he took
no further action in this appeal; and
             (6) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis.      HRAP Rule ll(b) (2),   (c) (2).
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             DATED:   Honolulu, Hawai'i, February 20, 2020.



                                         �U,t�
                                        Chief Judge



                                        Associate Judge



                                        Associate Judge




                                    2